ORDER

PER CURIAM.
AND NOW, this 16th day of December, 2005, a Rule having been entered by this Court on September 30, 2005, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Marie Elena Klarman to show case why she should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Marie Elena Klarman is placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E., and she shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.